979 A.2d 331 (2009)
200 N.J. 264
In the Matter of John D. TALBOT, a/k/a John Talbot, an Attorney at Law.
D-138 September Term 2008.
Supreme Court of New Jersey.
September 25, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-388, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), JOHN D. TALBOT, a/k/a JOHN TALBOT, of KING OF PRUSSIA, PENNSYLVANIA, who was admitted to the bar of this State in 2000, should be reprimanded based on discipline imposed in the Commonwealth of Pennsylvania for conduct in New Jersey that violates RPC 5.5(a) (practicing law while ineligible), and good cause appearing;
It is ORDERED that JOHN D. TALBOT, a/k/a JOHN TALBOT, is hereby reprimanded; and it is further
*332 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.